Citation Nr: 1035606	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  03-00 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for schizophrenia. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to January 
1975.  

This case was previously before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional Office 
in Jackson, Mississippi (hereinafter RO).  The case was remanded 
by the Board in October 2004 and July 2009 for additional 
development, and the case is now ready for appellate review.  


FINDING OF FACT

Schizophrenia is not shown in service or within one year thereof, 
and there is not of record a competent medical opinion linking 
schizophrenia to service.  


CONCLUSION OF LAW

Schizophrenia was not incurred in or aggravated by service and 
may not be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The duty to notify was fulfilled in the 
instant case by letter dated in March 2003 that informed the 
appellant of the information and evidence necessary to prevail in 
his claim.   

As for the duty to assist, the service treatment reports and VA 
and private clinical reports have been obtained, and the Veteran 
was afforded a VA examination in July 2009 that included an 
opinion as to whether schizophrenia was incurred in service or 
within one year thereof as requested by the Board in the July 
2009 remand.  As there is no indication that there are additional 
records that need to be obtained that would assist in the 
adjudication of the claim, the duty to assist has been fulfilled.  

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance in the evidence regarding the merits of an 
issue material to the determination of the matter, the benefit of 
the doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2009).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
Court of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The Court 
has also stated, "It is clear that to deny a claim on its 
merits, the evidence must preponderate against the claim."  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service connection may be granted for disability resulting from 
personal injury suffered or disease contracted during active 
military service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. § 11101; 38 C.F.R. §§ 3.303(a), 3.304.  There are some 
disabilities, including schizophrenia, for which service 
connection may be presumed if the disorder is manifested to a 
degree of 10 percent or more within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.
 
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When 
a condition noted during service is not shown to be chronic, or 
the fact of chronicity in service is not adequately supported, 
then a showing of continuity of symptomatology after discharge is 
required to support the claim.  Id.  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay statements may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability which may reasonably be observed by laypersons.  38 
C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).

The service treatment reports, to include the reports from the 
January 1975 separation examination, do not reflect schizophrenia 
or any other psychiatric disabilities.  It was noted on a 
February 1974 report from treatment for stomach complaints that 
the Veteran had a "lousy attitude," and a September 1974 report 
from treatment for epigastric pain included the notation that the 
Veteran was depressed and hostile toward his service in Korea.  

After service, the Veteran was afforded a VA examination in 
November 1975 that revealed no psychiatric disorder but did 
reflect a "[r]ather dull, queer affect."  A September 1980 
visit to a VA medical facility included a psychiatric examination 
that revealed no delusions or hallucinations and a diagnosis of 
inadequate personality.  

Thereafter, reports from VA hospitalization in July 1981 
reflected a diagnosis of schizophrenia.  The Veteran's uncle 
brought him into the hospital indicating the Veteran had been 
complaining about hearing voices since he was discharged from the 
service.  Statements from private examiners in January 1982 and 
February 1982 document treatment for schizophrenia since August 
1981.  Reports from a VA field examination of the Veteran in 
April 1983 reflect that several individuals, including medical 
professionals, were contacted, but no information from these 
individuals was received that would clinically document symptoms 
of schizophrenia within one year of service.  

Thereafter, the record reflects VA inpatient treatment for 
schizophrenia in May, June and November 1988 and October 1989.  
VA outpatient treatment records dated in 2001 and 2002 reflected 
a diagnosis of schizophrenia.  At a September 2002 hearing, the 
Veteran reported that he did not have any psychiatric problems 
prior to his active duty in Korea.  He noted that he was not 
treated for schizophrenia during service and that he was not 
treated for the condition after service until 1981.  He also 
testified that that there were no records, such as reports from 
examinations for insurance or employment purposes, that would 
have indicated that he had schizophrenia between his separation 
from service in 1975 and 1981. 

As indicated, the Veteran was afforded a VA examination in July 
2009, as requested by the Board in the July 2009 remand, that 
included an opinion as to whether the Veteran had schizophrenia 
began in service or whether it was shown within one year thereof.  
The claims file was provided to and reviewed by the examiner, and 
following a review of the clinical history contained therein and 
examination of the Veteran, the examiner concluded that Veteran's 
schizophrenia  did not have its onset in service or within one 
year thereof.  In fact, this examiner found that the evidence did 
not support a current diagnosis of psychosis and "certainly not 
schizophrenia."  

The Board has reviewed the evidence as set forth above and 
concluded that given the lack of any evidence of schizophrenia in 
service or within one year thereof, and the lack of any competent 
opinion demonstrating that the Veteran has a current disability 
due to schizophrenia as a result of service, the claim for 
service connection for schizophrenia must be denied.  Hickson, 
supra.  It is clear from the evidence, and the Veteran's own 
admission in hearing testimony, that schizophrenia was first 
shown in 1981, well after the one year presumptive period for 
establishing service connection for schizophrenia.  As for the 
Veteran's assertions that he has schizophrenia that his related 
to service, such assertions cannot be used to establish a claim 
as a layperson is not qualified to render a medical opinion 
regarding the etiology of disorders and disabilities.  Espiritu; 
cf. Jandreau.

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance of 
the evidence is against the Veteran's claim for service 
connection for schizophrenia, the doctrine is not for 
application.  Gilbert, supra.  
 
 
ORDER

Entitlement to service connection for schizophrenia is denied.  


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


